Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status Of Claims
This action is in reply to the application filed on 04/11/2022.  
Claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11,328,795.
		Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant pending application omit certain steps of claims 1-37 in the 11,328,795 patent.  Therefore, claims 1-20 are prima facie obvious of claims 1-37 in the 11,328,795 patent, because it would have been obvious to omit certain steps with the motivation of providing system and methods for planning, execution and reporting of clinical trials, incorporating a patient burden index.

Claims Objections
Claim 19 is objected to because it appears to depend on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bechtold (US Patent Application Publication US 2017/0132396 A1).
Claim 1:   
Bechtold discloses the following limitations as shown below:
at least one data processor (see at least Paragraph 37; Paragraph 79; mobile device, tablet or computer); and 
memory storing instructions which, when executed by the at least one data processor, result in operations comprising (see at least Paragraph 37; Paragraph 79; mobile device, tablet or computer): 
parsing a protocol for a clinical trial (see at least Paragraphs 66-69, structured data for analysis of participants in study of populations); 
providing factor data for each of a plurality of patients (see at least Paragraphs 63-65, sentiment analysis of unstructured data); and 
calculating a patient burden index for each of the plurality of patients based on the parsed protocol and the provided factor data for each of the plurality of patients (see at least Paragraphs 65-67, unstructured and structured data are factored in for detailed level of granularity, i.e., generating predictive scores (probabilities) for each individual organization element).
Claim 18 and 20 recites substantially similar computer-implemented method and non-transitory computer-readable medium limitations to those of system claim 1 and, as such, are rejected for similar reasons as given above.
Claim 2:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein parsing the protocol for the clinical trial comprises analyzing a protocol document using keyword analysis and pattern matching (see at least Paragraph 56, based on the disease, symptoms, and participant/worker exchange of symptoms, conditions and knowledge, the application server can review the questions and answers of the participant and search automatically in a database of fields and associated key terms to find content suitable for the patient.).
Claim 3:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein parsing the protocol for the clinical trial comprises generating a schedule of actions to be taken in the clinical trial (see at least Fig. 2A, 2B; Paragraphs 26-30, as user screen displaying ‘Your Tasks’ with ‘Your Scheduled Chats’ and ‘Your Member Activity’).
Claim 4:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the factor data comprises at least one of patient data, trial cost data, trial time data, trial content data, trial schedule data, and trial conduct data (see at least Fig. 6; Paragraphs 29-31, education topics, diet information and other recommended information as factors to weigh Member Confidence Measures; Paragraph 9, system has recurring measurements and actionable outcomes which allow participants to meet their goals incrementally over established clinical timespans).
Claim 5:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the patient data comprises at least one of age, gender, insurance status, marital status, number of children, and insurance coverage (see at least Paragraphs 36-37, patient demographic information during set up).
Claim 6:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the trial cost data comprises at least one of transportation cost, lost work cost, and unreimbursed medical costs (see at least Paragraph 41, the system can review thousands of patients to build intelligence around where pre-hospital admission states and which states are successful, and which states lead to admission. Then, using the MCM, focus can be placed on states that require intervention. For healthcare providers and insurance companies, the artificial intelligence can be used to predict downturn in costs).
Claim 7:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the trial time data comprises at least one of travel time, waiting time, and direct trial participation time (see at least Table I, Page 4, Does Not Have Transportation Issues doctors' appointments Reliable Transportation; Keeps (schedule & transportation) Most With Reminders; Keeps Most With Transportation).
Claim 8:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the trial content data comprises at least one of observation by trial clinician, monitoring of vital signs, and blood draws (see at least Fig. 6, item 630; Paragraph 56, Passive Sensors blood pressure cuff, fitness bracelet, glucometer, pulse oximeter and scale).
Claim 9:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the trial schedule data comprises a plurality of trial events at scheduled dates and times (see at least Fig. 2A, item 1909; Paragraph 30, sessions and tasks updated with date and time).
Claim 10:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein trial conduct data comprises empathy of trial personnel, understandability of trial materials, rigidity of scheduling, physical discomfort associated with trial events, and fatigue associated with trial events (see at least Fig. 8; Paragraph 78, The participant uses intake 800 at the time of check-in to update physical information, such as ankle swelling, shortness of breath, sleep position, dizziness, and mood; Table I, Page 4, Risk for Falls, Home Safety, and Transportation Issues).
Claim 11:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the patient burden index corresponds to at least one of an absolute level of burden on the patient participating in the trial, a probability of retention of the patient in the trial to completion, a probability that the patient will offer positive comments about the trial, and a probability that the patient will offer positive comments about a principal investigator or a staff member of the trial (see at least Fig. 8; Paragraph 78, evaluating participant’s mood).
Claim 12:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the operations further comprise training a machine learning system with a plurality of training observations of historic patient factor data and historic patient burden data (see at least Paragraph 30, recommendation engine; Paragraph 62, where confidence score has trended).
Claim 13:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the machine learning system comprises at least one of a neural network, a rule based system, a linear regression system, a non-linear regression system, a fuzzy logic system, a decision tree, a nearest neighbor classifier, and a statistical pattern recognition classifier (see at least Fig. 1; Fig. 3; Fig. 7; Paragraph 75, exemplary decision tree as a relational schema 700 describes the logical definition; Paragraph 44, machine learning).
Claim 14:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the neural network comprises a plurality of input nodes, a plurality of hidden nodes, and at least one output nodes, the plurality of input nodes connected to the plurality of hidden nodes, and the plurality of hidden nodes connected to the at least one output node (see at least Paragraph 56, network cloud; Paragraph 85, operating network nodes in virtual private network (VPN)).
Claim 15:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the operations further comprise inputting the factor data for the plurality of patients into the trained neural network and outputting, from the at least one output node, the patient burden index for each of the plurality of patients (see at least Fig. 2A, exemplary Adherence score of 67%, where factors are entered such as Sensor Data, Dose Tracking, answering questions and participants tasks; Paragraphs 28-30).
Claim 16:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the operations further comprise generating a rule base that associates the patient factors with the patient burden index (see at least Paragraphs 63-65, sentiment analysis of unstructured data).
Claim 17:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
wherein the rule base comprises fuzzy rules and the protocol is reduced to the patient burden index for the plurality of patients (see at least Fig. 1; Fig. 3, coaching; Fig. 7; Paragraphs 34-35; Paragraph 44; Paragraph 75).
Claim 19:   
Bechtold discloses the limitations as shown in the rejections above.  Bechtold further discloses the following limitations:
further comprising modifying the protocol to reduce the patient burden index for the plurality of patients (see at least Fig. 3, coaching; Paragraphs 34-35).




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686